Citation Nr: 1535810	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to additional compensation for a dependent spouse, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  His awards and decorations included the Combat Action Ribbon.  He died in June 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2008, which found that the Veteran was entitlement to service-connected compensation at the rate for a single Veteran, and August 2008, which denied her claim for accrued benefits.  


FINDINGS OF FACT

1.  The claim for VA compensation received in July 2007 provided the appellant's social security number, as well as the name of the appellant's former husband, the date and location of her marriage to him, and the date and location of her divorce; and, the date and location of the appellant's marriage to the Veteran was provided as well.  

2.  The Veteran resided within a state, and his statement concerning his marriage to the appellant, and her prior marriage, did not, on its face raise a question of its validity, or conflict with other evidence of record, or indicate fraud or misrepresentation of the relationship in question.


CONCLUSION OF LAW

Entitlement to additional compensation for a dependent spouse, for accrued benefits purposes, is established.  38 U.S.C.A. §§ 5121, 5124 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.204, 3.216, 3.1000 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) need not be discussed. 

The Veteran filed a claim for service connection for cancer due to Agent Orange exposure in July 2007.  In his application form, he provided the date of his marriage to the appellant, as well as her social security number.  He said he had been married once before, and identified the dates of his prior marriage and reason for its termination for himself.  For his wife, the appellant, he neglected to complete the question asking, "How many times has your current spouse been married before?"  However, in the follow-up section asking for details concerning his current's spouses prior marriage(s), he provided the dates of one prior marriage and reason for its termination.  

In a "duty to assist" letter sent to the Veteran in February 2008, for the purpose of informing him of the evidence needed to substantiate his claim, no notice of any needed information regarding his dependents was provided.  In an April 2008 rating decision, the Veteran was granted service connection for non-Hodgkin's lymphoma, assigned a 100 percent rating, effective in July 2007.  A "compensation and pension award" indicates that payment of the retroactive award was made on May 1, 2008.  The Veteran was notified of the grant of service connection in correspondence dated May 1, 2008, which noted that payment commenced effective August 1, 2007, and that he was paid as a single dependent.  The letter stated that "we couldn't pay for [appellant] because her marital history is unclear."  He was told to complete and return a VA Form 21-686c, "Declaration of Status of Dependents," because the information he sent was not complete.  

The Veteran died on June [redacted], 2008, while hospitalized.  A claim for death benefits, including accrued benefits, was received from the appellant a month later, in July 2008.  The appellant included a copy of her and the Veteran's marriage certificate, which noted she had previously been married once.  In the application form, she reported that she had been married twice, once to the Veteran and once to the previous husband as reported in the July 2007 compensation claim.  No further information regarding her marital status was requested or provided prior to the grant of DIC in August 2008; she was awarded DIC as the surviving spouse of the Veteran.  It was also noted that there were no accrued benefits.  

The appellant appealed, stating that she should be added to the retroactive award of the Veteran's compensation as a dependent.  In her substantive appeal, she stated that she helped the Veteran complete and return the VA Form 21-686c in May 2008, prior to her husband's death.  No such document is on record as having been received at VA.  

Accrued benefits must be based on evidence in the file at the date of death.  Specifically, periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2014).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  

The Board does note that there are exceptions to this general rule.  Under 38 U.S.C. § 5121(c), a person claiming accrued benefits must be afforded an opportunity to submit "evidence necessary to complete the application," (such as a death certificate).  VA's General Counsel clarified in a Precedent Opinion that the items referred to in these provisions (such as a death certificate) are data supporting the accrued benefits application itself, but not the claim for the underlying benefit.  VAOPGCPREC 6-93 (59 Fed. Reg. 4752 (1994)). 

The Board must therefore determine whether the evidence on file at the date of death contained sufficient evidence to find that the appellant was the Veteran's dependent spouse.  

A "spouse" is a person whose marriage to the Veteran is valid under the law of the place where the parties resided at the time of marriage, or when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  

For purposes of benefits under laws administered by the Secretary, the Secretary may accept the written statement of a claimant as proof of the existence of marriage or dissolution of marriage for the purpose of acting on such individual's claim for benefits.  38 U.S.C.A. § 5124(a), (b)(1), (2).  By regulation, this written statement must contain the date (month and year) and place of the event, and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1).  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. §§ 3.216, 3.204(a)(1).  

The claim for compensation filed in July 2007 provided the appellant's social security number, as well as the name of the appellant's former husband, the date and location of her marriage to him, and the date and location of her divorce.  The date and location of the appellant's marriage to the Veteran was also provided.  Thus, all of the information required in the aforementioned law and regulation was of record in July 2007, prior to the Veteran's death.  

VA may require the submission of documentation in support of the claimant's statement if the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. §  5124(c); 38 C.F.R. § 3.204(a)(2).  

Both the Veteran and the appellant resided within a state.  There is likewise no reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  

The RO denied the Veteran's claim on the basis that although on his original application he reported being married twice, he did not indicate how many "times his spouse had been married before."  This suggests that he reported having been married twice "before," when in fact, he reported the marriage to the appellant, and then, in the separate section for prior marriages, that he had been married once before.  The only information missing was that he did not explicitly state that the appellant had been married only once before.  However, he provided marital information concerning only one prior marriage, although there was a separate area on the form to provide information concerning an additional marriage, if applicable.  

This did not, on its face, raise a question of the validity of the one prior marriage.  The claimant's statement did not conflict with other evidence of record, as there was no indication, then or at any other time, that the appellant had more than one prior marriage.  Indeed, it appears obvious that the brief question was simply overlooked in the completion of a lengthy (14-page) application form.  The Board finds, therefore, that this was not a substantive omission, since the Veteran provided all necessary information concerning the appellant's single prior that is required by law, and there was no indication that the marriage was invalid, or any conflict in the evidence concerning the number of her prior marriages. 

In sum, there was no evidence indicating that the Veteran's marriage to the appellant was invalid nor was there a conflict in the evidence concerning the appellant's prior marriage, and the application was not incomplete in any material way.  The specific information concerning the appellant's prior marriage was provided in exactly the same manner as the information regarding the Veteran's prior marriage, and included all information required by law and regulation.  Therefore, the Board concludes that there was sufficient information on file at the time of the Veteran's death to establish her as a dependent spouse, for purposes of accrued benefits.  As such, she should be added to the Veteran's award as a dependent spouse, with payment effective August 1, 2007.  


ORDER

Entitlement to additional compensation for a dependent spouse, for accrued benefits purposes, is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


